Citation Nr: 1648309	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  14-43 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1958 to February 1961.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a bilateral shoulder disability.  

This appeal was previously before the Board in May 2015.  At that time, the Board reopened the claim for service connection for a bilateral shoulder disability.  The reopened bilateral shoulder claim was remanded for further action by the originating agency along with a claim for service connection for a left lower extremity disability.  The case returned to the Board in October 2015 and the claims were again remanded.  

While the claims were in remand status, service connection was awarded in a May 2016 rating decision for impairment and limitation of motion of the left thigh and neurological impairment of the bilateral lower extremities.  This constitutes a full grant of the appeal with respect to the claim for service connection for a left lower extremity disability and it is no longer before the Board.  The remaining issue on appeal, entitlement to service connection for a bilateral shoulder disability, has now  returned to the Board for further appellate action. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral shoulder disability, diagnosed as degenerative arthritis, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.






CONCLUSION OF LAW

A chronic bilateral shoulder disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1112 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends that service connection is warranted for a bilateral shoulder disability as it was incurred due to an in-service injury.  The Veteran contends that he experienced the onset of shoulder pain during service after an injury in July 1958, when he fell from some rafters while in electrician school and tried to hold on to the rafters with his left arm.  

As a preliminary matter, the Board notes that the Veteran is already service-connected for radiculopathy (i.e. neurological impairment) of the bilateral upper extremities as secondary to degenerative joint disease of the cervical spine.  The claim before the Board is therefore limited to whether service connection is warranted for orthopedic impairment of the bilateral shoulders.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The record establishes the first two elements of service connection.  VA examinations and X-rays from July 2015 and February 2016 confirm the presence of bilateral shoulder arthritis.  A current disability is therefore demonstrated.  

The record also establishes an in-service injury.  Although service records do not document the fall and injury reported by the Veteran, they do show that he was seen in July 1958 for left arm pain with marching.  The complaints were characterized as "rather vague" and a cervical (extra) rib was suspected as the cause of the Veteran's arm pain.  A cervical X-ray was performed, but was within normal limits and no diagnosis was rendered.  Service records do not document any other instances of complaints or treatment for shoulder or arm pain and the Veteran's upper extremities were normal upon physical examination during the January 1961 separation examination.  The Veteran also denied having a painful or "trick" shoulder, a joint deformity, or arthritis on the January 1961 separation report of medical history.  Despite the normal findings at separation, the Veteran was treated for arm pain in service and he is competent to report injuries that occurred during active duty.  The Board will therefore resolve any doubt in the Veteran's favor and find that an in-service injury is present. 

Regarding the third element of service connection, a nexus between the Veteran's current disability and the in-service injury, service records do not indicate such a link.  As noted above, service records do not document any specific shoulder injuries or chronic shoulder conditions.  The Veteran was treated one time during active duty for left arm pain, but did not reference the shoulder or report the injury involving the fall from the rafters.  The Veteran's upper extremities were also normal at the January 1961 separation examination and he specifically denied a history of painful shoulders on the accompanying report of medical history.  Thus, the contents of the Veteran's service records do not support his contentions regarding the incurrence of a chronic shoulder condition during active duty service.  

Post-service treatment records also weigh against the claim for service connection.  VA and private treatment records are negative for evidence of shoulder pain until 1997 and 1998, more than 35 years after service, when the Veteran complained of pain in the shoulder blade/scapula area.  A June 1997 MRI showed a previous cervical and thoracic spine injury which the reviewer found could explain the Veteran's left shoulder blade pain.  Six months later, in January 1998, the Veteran was seen at a private rehabilitation examination with complaints of increasing left arm pain over the past two years.  The Veteran reported experiencing pain behind his scapula since a 1958 fall in the military and was diagnosed with possible bursitis.  The Board notes that the Veteran was seen with complaints of arm pain in March 1962, soon after his separation from service in January 1961, but he did not report any symptoms in either shoulder.  In addition, other than the finding of bursitis in January 1998, throughout the claims period the Veteran's upper extremity pain has been consistently attributed to neurological impairment associated with a cervical spine disability.  Thus, post-service treatment records do not indicate the presence of an orthopedic shoulder disability until several decades after military service.  The Board considers the absence of treatment for decades following service as one factor in finding that there is not a link between the currently diagnosed disability and his service.
Moreover, the record does not establish the presence of shoulder arthritis until July 2015, when X-rays performed in conjunction with a VA examination demonstrated degenerative arthritis in the bilateral shoulders.  Service connection is possible on a presumptive basis for certain chronic diseases, such as arthritis, but only when the disease becomes manifest to a degree of 10 percent or more within one year from the date of the Veteran's separation from service.  38 C.F.R. §§ 3.307, 3.309.  Although the Veteran reports that he experienced the onset of pain in the upper extremities during service that has continued to the present day, given the more than 50 years that passed since his separation from service and the diagnosis of shoulder arthritis, the Board cannot conclude that the disease was present to a compensable degree within a year from January 1961.  

The Board also finds there are no competent medical opinions in support of the claim.  The only medical opinion of record addressing the etiology of the Veteran's bilateral shoulder arthritis is that of the February 2016 VA examiner and it weighs against the claim.  After a full review of the claims file, to include the Veteran's numerous lay statements, the VA examiner found that the Veteran's bilateral shoulder arthritis was less likely than not related to any incident of active service, to include the July 1958 rafter fall and shoulder injury reported by the Veteran.  This opinion was based on the examiner's conclusions that there is no evidence of traumatic arthritis in the Veteran's shoulders; instead the medical evidence and radiographs are consistent with age-related osteoarthritis.  The VA examiner's medical opinion was accompanied by a very thorough and full review of the lay and medical evidence in the record and is well-supported by a proper rationale.  It is therefore entitled to a great deal of probative value.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's shoulder arthritis is a chronic disease listed in 38 C.F.R. § 3.309(a) and the Board must therefore address whether his reports of continuous upper extremity pain since service are a sufficient basis for an award of service connection.

The Veteran appears to contend that he experienced the onset of shoulder pain during service (dating from the July 1958 injury) that has continued to the present day.  Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  Once evidence is determined competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In this case, the Board finds that the Veteran's reports of continuous bilateral shoulder pain since service are not credible in light of the contents of the service and post-service treatment record.

As noted above, service records are negative for complaints or treatment related to the shoulders.  The July 1958 injury described by the Veteran is not documented; instead, service records only show complaints and treatment for unspecified left arm pain when marching in July 1958.  The Veteran has stated on several occasions that he treated his arm pain with over-the-counter remedies throughout service, but the Board observes that he specifically denied any history of painful shoulders, joint problems, or arthritis on the January 1961 separation report of medical history.  Additionally, the Veteran's statements to VA and to treating physicians have typically addressed arm pain and numbness radiating from the cervical spine.  The neurological impairment associated with his service-connected degenerative joint disease of the cervical spine appears to have been the focus of the Veteran's statements throughout the claims period.  In fact, in a September 2013 notice of disagreement, he denied pursuing a claim for a bilateral shoulder condition and instead attributed his symptoms to his service-connected spinal cord injury.  In any event, the Veteran has not provided a clear history of continuous shoulder pain since active duty service and the service and post-service medical records clearly do not support such a finding.  Thus, the Board finds that the Veteran's reported history of bilateral shoulder pain since service are not credible and are clearly outweighed by the competent medical evidence against the claim. 

The Board has also considered the Veteran's statements connecting his current chronic bilateral shoulder disability to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, while the Board finds a current disability and in-service injury are demonstrated, the evidence weighs against a finding of an in-service chronic disability related to the injury.  The post-service medical evidence of record also shows that the first evidence of a chronic shoulder disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence, including the service treatment records and the February 2016 VA medical opinion, is against a nexus between the current bilateral shoulder disability and the Veteran's in-service injury.  The Board has considered the Veteran's reported continuity of symptomatology, but concludes that his statements are not credible.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2014).

	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to service connection for a bilateral shoulder disability is denied.




____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


